Citation Nr: 1341634	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  07-34 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a skin disorder, variously claimed as recurring cysts.

2. Entitlement to a disability rating in excess of 10 percent prior to June 18, 2007, a disability rating in excess of 30 percent prior to May 22, 2012, and a disability rating in excess of 70 percent from May 22, 2012, for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.  His awards and decorations include receipt of a Combat Infantryman Badge (CIB).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The April 2006 rating decision denied a rating in excess of 10 percent for PTSD and the September 2006 rating decision denied service connection for speech and breathing disorders, and muscle pain, and declined to reopen previously denied claims for service connection for a sleep disorder and cysts.  The Veteran submitted a timely notice of disagreement with the RO's determinations regarding an increased rating for PTSD, and service connection for breathing and sleep problems, muscle pain, and cysts.

However, in an April 2007 signed statement, following an April 2007 informal hearing with a RO Decision Review Officer, the Veteran through his representative, withdrew his claims for service connection for breathing problems and muscle pain, and requested to include his sleep problems with his increased rating claim for PTSD.

Then, in an October 2007 rating decision, the RO granted a 30 percent rating for the Veteran's service-connected PTSD, effective June 18, 2007.  The October 2007 statement of the case (SOC) included a claim for an effective date prior to June 18, 2007, for the award of a 30 percent rating for PTSD along with the claim for an increased rating for PTSD to which the Veteran submitted a timely substantive appeal.

In September 2011, the Board reopened and remanded the claim seeking service connection for a skin condition and remanded the claim for an increased rating for PTSD for additional development.  The Board also found that the issue of entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) had been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded the matter for development.  In November 2012, the RO granted a 70 percent rating for PTSD, effective May 22, 2012.  Since the granted increases for the Veteran's service-connected PTSD do not constitute a full grant of the benefits sought for the time periods currently on appeal, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The RO also granted entitlement to TDIU, effective April 12, 2010.  As such, that claim is no longer before the Board.  The Board is of the opinion that the issues as now characterized on the title page most accurately represent the current status of the Veteran's claims.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a skin condition.  In an August 1966 Report of Medical History document that was completed at entrance to service, the Veteran indicated that he had boils.  In the comments section, an examiner noted occasional boils.  The accompanying entrance examination shows the Veteran had normal skin on clinical evaluation at entrance.  At separation from service, the Veteran again noted boils.  The examiner found nothing of clinical significance on evaluation.  In a December 2012 VA medical opinion, a VA examiner opined that the Veteran's skin condition pre-existed service.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  In this case, a history of a skin condition was noted on the Report of Medical History document.  The examiner did not observe skin conditions on clinical evaluation at the time the Veteran entered service.  As such, the Veteran is presumed to have been sound at entrance to service.

The Federal Circuit Court found that when no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) requires VA to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  Id.

In this case, the December 2012 VA examiner's medical opinion is inadequate for rating purposes as it does not meet the strict requirements imposed by Wagner and 38 U.S.C.A. § 1111.  Specifically, the examiner did not state that the skin condition "clearly and unmistakably" pre-existed service.  Further, the opinion was not supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate only if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The examiner also did not indicate whether the skin condition was clearly and unmistakably aggravated by service.  Therefore, another VA medical opinion must be obtained to clarify the nature and etiology of the Veteran's claimed skin disorder.  38 C.F.R. § 3.159(c)(4); 38 U.S.C.A. § 5103A(d).  

Regarding the increased rating claim for PTSD, in September 2011, the Board remanded this matter because of discrepancies in how the March 2006 and June 2007 VA examiners characterized the severity of the Veteran's PTSD symptoms.  Specifically, in April 2005 VA treatment records, a social worker noted the Veteran's social isolation and assigned a score of 45-50 on the Global Assessment of Functioning (GAF) scale, indicative of serious impairment.  But, when examined by VA in March 2006, the examiner noted that the Veteran said that since being in a PTSD group, his flashbacks and nightmare symptoms decreased in severity and frequency, although he struggled with irritability, sleep difficulty, and paranoia.  The VA examiner assigned a GAF score of 60, reflecting moderate symptoms, or moderate difficulty in social and occupational functioning.  However, when examined by VA in June 2007, the examiner reported that the Veteran was treated at The Vet Center in 2006 for three or four months that "resulted in the exacerbation of his symptoms, leaving him worse off than before his group sessions" and assigned a GAF score of 45, reflecting serious symptoms, or any serious impairment in social and occupational functioning.  This examiner noted that, "[a]t 60 years of age and considering the Veteran's mental and physical limitations, it is unlikely that [he] will resume gainful employment".

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 41 to 50 denotes serious symptoms, or any serious impairment in social, occupational, or school functioning.  Id.  A GAF score of 51 to 60 denotes moderate symptoms, or moderate difficulty in social and occupational functioning.  Id.

In September 2011, the Board remanded this claim and asked that a VA examiner reconcile the divergent GAF scores assigned to the Veteran since filing his claim in November 2005.  In May 2012, a VA examiner did not address the divergent GAF scores and the severity of the Veteran's PTSD.  The examiner stated as follows:

As to employment, veteran has not worked since 1992 and he is per his report "unable to work due to health problems, rheumatoid arthritis, diabetes and other medical symptoms."  He is now age 65 years and could not work in his prior fields of construction or truck driving.  He reports that if his problems were mental health only he is not sure if he could work or not.  All factors considered, it is at least as likely as not (50% or greater probability) that the Veteran is unable to secure or maintain substantially gainful employment due to his SC disabilities.

The RO asked the examiner for an addendum opinion reconciling the records as the Board had requested, but the examiner sent an identical opinion in November 2012.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the examiner did not provide the information requested in the Board's September 2011 remand, the Board finds that the requested action was not sufficiently completed and that another remand is required.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding VA treatment records and associate them with the claims file.

2.  Send a copy of this remand, the Veteran's claims file, and copies of pertinent records in Virtual VA to the examiner who provided the December 2012 VA skin diseases medical opinion or to another physician with sufficient expertise.  The examiner should indicate review of these items in the examination report.

After reviewing the records, the examiner is asked to answer the following questions:

a) Does the evidence clearly and unmistakably show that a skin condition preexisted service?

b) If so, does the evidence clearly and unmistakably show that the pre-existing skin condition was not aggravated (i.e., permanently worsened beyond its natural progression) during or as a result of service?

c) If there is no clear and unmistakable evidence that any current skin condition pre-existed service, did the skin condition have onset during or as a result of service?

All opinions must be supported by a fully detailed rationale.  If the examiner cannot respond without resorting to speculation, he/she should so indicate and explain the reason why an opinion would be speculative.

If the requested opinion cannot be provided without conducting a physical examination, an examination must be scheduled.

3.  Send a copy of this remand, the Veteran's claims file, and copies of pertinent records in Virtual VA to the VA examiner who conducted the May 2012 VA psychological examination and provided the November 2012 addendum opinion.  If the examiner is unavailable, the information should be sent to another physician with sufficient expertise.

After reviewing the evidence, the examiner is asked to address and reconcile the opinions and GAF scores expressed by the VA examiner in March 2006 (to the effect that the Veteran had moderate PTSD symptoms) and the June 2007 VA examiner (to the effect that the Veteran had serious impairment).  The examiner should indicate the level of severity of the Veteran's PTSD symptoms and the impact of these symptoms on occupational and social functioning since November 2005.

All opinions must be supported by a fully detailed rationale.  If the examiner cannot respond without resorting to speculation, he/she should so indicate and explain the reason why an opinion would be speculative.

If the requested opinion cannot be provided without conducting a physical examination, an examination must be scheduled.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

5.  After completion of the above, readjudicate the claims of entitlement to an increased rating for PTSD in excess of 10 percent prior to June 18, 2007, in excess of 30 percent prior to May 22, 2012, and in excess of 70 percent from May 22, 2012; and entitlement to service connection for a skin disorder.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


